DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 02/22/2022.
Claims 1 and 26 are amended.
Claims 4, 7, 12, 15-24, and 27 are cancelled.
Claims 1-3, 5, 6, 8-11, 13, 14, 25, 26, and 28-33 are pending.
Claims 1-3, 5, 6, 8-11, 13, 14, 25, 26, and 28-33 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
Applicant's arguments filed 02/22/2022 have been fully considered but they are not persuasive. 
103
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 6, 8-11, 13, 14, 25, 26, and 28-33 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “receiving calls … enforcing the license enforcement policies… generating a time check function…disabling predetermined functionality… and preventing servicing requests….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, legal interactions and obligations, specifically, licensing management in checking licensing terms for when they expire, enforcing the terms by disabling use of the licensed function to prevent use.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does recite a potential additional element but the additional element does not integrate the judicial exception into a practical application. 
The claim recites “generating a time check function with a "time bomb" set for a same expiration date and/or time of access to the services”. According to the disclosure(¶ 37), “the licensing file and/or licensing tool 50 can generate a time check function with a “time bomb” set for the same expiration date and/or time of access to the service or backend services. In embodiments, the “time bomb” would completely disable the application 75 such that login to the backend services would not be possible.” The “time bomb” appears to be the expiration date for the licensing terms.
The claim recites “disabling predetermined functionality… preventing servicing requests to the computer application occurs in response to the license expiring”.  According to the disclosure(¶ 12, 16, 36, 37, 39, 43, 60), “the expiration or disabling of services… the licensing file can simply disable the application upon expiration of the license… At step 345, if the license expires and after a certain amount of time has elapsed or a certain number of sessions has been exceeded, the enabled policy enforcement can disable functions and/or services associated with the application ”
From the support given in the disclosure, the generated time function and the disabled function and prevented actions are not additional elements but rather the automation of licensing management.
First, the terms of a license come with a time function; an expiration date. The recitation of a “generating a time check function with a "time bomb…” is the automation of a basic foundation of any license. To enforce the expiration of a license, the duration is monitored for when the expiration date occurs.
This leads to another basic foundation of a license, revoking the functions allowed by the license upon expiration. The recitation of “disabling predetermined functionality… preventing servicing requests” are the automation of this basic function. When the duration of the license term is met, the function provided by the license is terminated and the user is prevented from the use of that function.
The claims not only recites functions of a generic computer component,  but are the automation of the abstract idea of licensing. Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of a  legal interaction as performed by a generic computer. 
 Claims 2, and 25 recite further license management functions
Claims 3, 5, 6, 8-11, 13, 14, 26 and 28-33 recite further descriptions of terms introduced in the independent claim
The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2, 3, 5, 6, 8-11, 13, 14, 25, 26, and 28-33 are also rejected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8-11, 13, 14, 25, 26, and 28-33  are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites ‘receiving calls at a licensing server from a computing device… enforcing the license enforcement policies…  wherein enforcing in the escalating manner is performed within the computer application’. The claims are unclear and indefinite. The first positively recited limitation of the method claim occurs at the “licensing server”, from there it is unclear what entity performs the remaining claims. Additionally, the wherein clause recites the “enforcing…” being performed “within” the computer application. The claims are unclear and indefinite as to the scope of the claims and whether a single or multiple entities are performing the method.  Dependent claims 2, 3, 5, 6, 8-11, 13, 14, 25, 26, and 28-33 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 10, 13, 14, 25, 26, and 28-33 are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa (US2017/0061105) (“Minagawa”), and further in view of  Stickle et al. (US 9,846,899) (“Stickle”).
Regarding claim 1, discloses receiving calls at a licensing server from a computing device having a computer application, including a licensing file related to a license provided by the licensing server, to determine whether usage of the computer application complies with licensing enforcement policies in the licensing file (¶ 25, 28, 40, 41, 49); 
Minagawa-  The license issued by the license server 120 may be data in a file format, or may be data like binary data or a use license flag… A license request reception unit 321 receives the request to acquire the license or the request to return the license that is issued from the application 300, and notifies a management unit 322 of this request. . . If the license information processing unit 323 determines that the license has been already issued to this client, this means that the request is the request to renew the license, whereby the management unit 322 returns a Success status and the license renewed with the new valid time period T2 to the license request reception unit 321. (¶ 28, 40, 41)

enforcing the license enforcement policies, which affect at least one of services and functionality associated with the computer application, including access to backend services, based on a state of compliance of the computer application with the licensing enforcement policies in the licensing file, wherein the enforcing is performed in an escalating manner following a predetermined number of operational sessions of the computer application, after initial notification by the licensing server to a user of the computer application that the license is about to expire, and wherein the escalation includes at least one step, following the initial notification, of degrading performance of, or disabling, at least one of the services and functionality associated with computer application, without making the computer application unusable to the user of the computer application, prior to complete disabling of the services and functionality associated with the computer application following the at least one step (¶ 39, 41, 43, 50, 66, 67); 
Claim Interpretation – the “wherein…” clauses describe nonfunctional descriptive material and therefore do not have patentable weight.  Nonfunctional descriptive material does not serve to differentiate the claims from the prior art. (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004). In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claim Interpretation – furthermore, apart from the limitation “enforcing the license enforcement policies” the following language does not disclose a positively recited step and  therefore does not have patentable weight. See MPEP 2103 (I) (C)
Minagawa-  Further, the license information processing unit 323 manages a new expiration date after the license is renewed in association with the client identifier… Then, once the expiration date of the license L3 has come, the license L3 expires, whereby the application 300 performs the license expiration processing (e.g., imposing the functional restriction)… At this time, the license server 120 also determines that the expiration date of the license L3 has come, and recovers the license issued to this client into the license pool 324. The expiration date may be determined when a specific time period has elapsed or when a specific time has come, or when the communication has failed a specific number of times.  (¶ 41, 50)

disabling predetermined functionality associated with the computer application and publishing renewal application which includes an updated license file and updated enforcement policies to the computer application in response  reaching the same expiration date and/or time of access to the services; and (¶ 37, 47, 49, 55, 69, 74); 
Minagawa-  For example, the management unit 302 can carry out some actions such as imposing a restriction on the function of the application 300 and prompting the user to close the application 300, displaying a message indicating the expiration to the user, and/or instructing the license renewal processing unit 305 to end the regular renewal… Even if the license request transmission unit 304 has failed in the license acquisition several times, the validity of the license is renewed if the license can be reacquired before the license expires… the application 300 performs the license regular renewal processing to acquire the license L2, and updates the license L1 with the license L2 at time p2. A  (¶ 37, 74)

preventing servicing requests to the computer application occurs in response to the license expiring(¶ 47); 
Claim Interpretation – the disclosure does not recite “preventing”. For the purpose of claim interpretation, “preventing…” will be understood to mean another disabled function of the application.
Minagawa- There is also a license that stops being requested to be renewed from the currently licensed client 110 and reaches the expiration date thereof without being renewed. If recognizing the license that has reached the expiration date thereof, the management unit 322 determines that the issued license has expired, and instructs the license information processing unit 323 to perform similar processing to the processing performed when the license is returned… At this time, the license cannot be renewed on the application 300 and the valid time period T2 has elapsed, which lead to expiration of this license and execution of the license expiration processing.  (¶ 47)

wherein enforcing in the escalating manner is performed within the computer application, after expiration of the license, without a need to further access the licensing server following the expiration of the license, wherein the licensing enforcement policies are configured to allow the user of the computer application to log into the licensing server to renew a license to use the computer application after the licensing server has disabled the services and functionality associated with the computer application, and wherein enforcing the license enforcement policies automatically begins at login of the computer application to the licensing server before receiving backend authentication of the backend services(¶ 37, 47, 55-58, 85, 87); 
Claim Interpretation – the “wherein…” clauses describe nonfunctional descriptive material and therefore do not have patentable weight.  Nonfunctional descriptive material does not serve to differentiate the claims from the prior art. (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004). In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Minagawa- when the client 110 is disconnected from the network 100 or when the license server 120 goes down, these failures occur. If having failed in the license renewal, the license request transmission unit 304 attempts to renew the license again after a predetermined time interval has further elapsed (e.g., after three minutes). I… At this time, the management unit 302 performs some expiration processing. For example, the management unit 302 can carry out some actions such as imposing a restriction on the function of the application 300 and prompting the user to close the application 300, displaying a message indicating the expiration to the user, and/or instructing the license renewal processing unit 305 to end the regular renewal… The present invention may be applied not only to the case when the account is Switched but also to a case of a transition to and a return from a screensaver or a password protection screen.   (¶ 37, 85)

Minagawa does not disclose generating a time check function with a "time bomb" set for a same expiration date and/or time of access to the services, to the time bomb.

Stickle teaches generating a time check function with a "time bomb" set for a same expiration date and/or time of access to the services, to the time bomb (column 2, line 1-47, column 5, line 65-67, column 6, line 1-15, column 7, line 42-53)
Claim Interpretation- According to the disclosure(¶ 37), “the licensing file and/or licensing tool 50 can generate a time check function with a “time bomb” set for the same expiration date and/or time of access to the service or backend services. In embodiments, the “time bomb” would completely disable the application 75 such that login to the backend services would not be possible. Alternatively, the “time bomb” would disable selected or all functionality and/or services except for login such that the end user can be provided with renewal information. ”
Stickle- The license validation can be initiated at 910, which can be a procedure call within an instance 206….The licenses can have a duration or time limit associated with the master license key 112 and controlled by the software license… Other parameters used for generating the ephemeral license keys can include an instance identification, the customer account number 114 and/or a time-to-live parameter… Second, the license is only valid for the duration of the license agreement, which can be easily enforced by short-term renewal requirements of the ephemeral license…  the licensing service can generate an ephemeral license with a second expiration date, different than the first expiration date associated with the master key… The second expiration date associated with the ephemeral license can be called a time-to-live parameter.   (column 2, line 1-47, column 5, line 65-67, column 6, line 1-15, column 7, line 42-53)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Minagawa(¶ 4), which teaches “manages a plurality of licenses purchased by a user (i.e., the number of concurrently usable licenses) with use of a license server (hereinbelow, simply referred to as a server), and causes this server to lend out the licenses to the clients, thereby allowing these clients to temporarily use the application” and Stickle (column 2, line 21-32) which teaches “Other parameters used for generating the ephemeral license keys can include an instance identification, the customer account number 114 and/or a time-to-live parameter. Generally, the time-to-live parameter is a time limit associated with each ephemeral license and is shorter in duration than that of the master license” in order to control the expiration status and conditions of application licenses (Stickle; column 1, line 54-62).
Regarding claim 2, Minagawa discloses wherein the determining compliance with the licensing file comprises monitoring, by the licensing server, the computer application (¶ 28, 41-45).  
Regarding claim 3, Stickle teaches wherein the monitoring determines whether a license of a developer of the computer application remains valid (column 4, line 22-37, column 5, line 1-49).  
Regarding claim 5, Minagawa discloses wherein the licensing file is in a shell of the computer application (¶ 28, 69, 92).  
Regarding claim 6, Minagawa discloses wherein the licensing file includes a license ID which is associated with developer information of the computer application (¶ 33, 42).  
Regarding claim 9, Minagawa discloses wherein the licensing file is deployed with the computer application (¶ 28, 92).  
Regarding claim 10, Minagawa discloses wherein the calls to determine whether usage of the computer application complies with the licensing enforcement policies are received by the licensing server as background threads, apart from requested services originating from the computer application, to avoid creating latency issues regarding the requested services due to the calls (¶ 28, 37, 47, 65).   
Regarding claim 13, Minagawa discloses wherein the licensing file is hardcoded with an expiration time that matches an expiration of the services provided by backend services (¶ 36-42).  
Regarding claim 14, Minagawa discloses wherein the licensing file includes licensing logic that can be added after compilation of the computer application through a wrapping procedure where the licensing logic is injected into binary (¶ 28).  
Regarding claim 25, Minagawa discloses wherein the enforcing is performed in the escalating manner over a predetermined time period after the initial notification (¶ 36-42, 49-55).  
Regarding claim 26, Minagawa discloses wherein the enforcing is performed in the escalating manner following either a predetermined time period after the initial notification or following a predetermined number of operational sessions of the computer application after initial notification (¶ 39, 41, 43, 50, 66, 67); the services and functionality associated with the computer application are updated by a licensing tool in the licensing server (¶ 36, 41, 42, 46, 47, 50, 82, 83); the license enforcement policies include establishing how many times the computer application can launch without communicating with the licensing server to determine compliance with the license enforcement policies (¶ 33-38); the complete disabling of the services and functionality associated with the computer application includes fully removing code needed to run at least one module of the computer application from the computing device (¶ 37, 47, 49, 55, 69, 74);  the enforcing of the license enforcement policies is performed in a background of performing services associated with the computer application (¶ 41, 42); the enforcing of the license enforcement policies includes the computer application enforcing a concurrent or active usage license constraint where the computer application calls the licensing server to determine if it is licensed (¶ 39-42); the licensing server checks to determine if a number of active users exceeds a threshold (¶ 39-42). 
Stickle teaches and, if the number of active users exceeds the threshold, the licensing server informs the computer application that all of the current active licenses are full and limits performance of features of the license by the computer application; and a background thread between the computer application and the licensing server continuously polls users and notifies the computer application when an active license is available and automatically upgrades the computer application to full performance (column 3, line 65-67, column 4, line 1-5, column 5, line 1-31, column 6, line 39-44, column 7, line 3-30).  
Regarding claim 26 and 28, Minagawa discloses wherein the services and functionality associated with the computer application are updated by a licensing tool in the licensing server (¶ 36, 41, 42, 46, 47, 50, 82, 83)
Regarding claim 26 and 29, Minagawa discloses wherein the license enforcement policies include establishing how many times the computer application can launch without communicating with the licensing server to determine compliance with the license enforcement policies (¶ 33-38).  
Regarding claim 26 and 30, Stickle teaches wherein the complete disabling of the services and functionality associated with the computer application includes fully removing code needed to run at least one module of the computer application from the computing device (column 4, line 4-21, 60-67, column 6, line 1-22).  
Regarding claim 26 and 31, Minagawa discloses wherein the enforcing of the license enforcement policies is performed in a background of performing services associated with the computer application (¶ 41, 42).    
Regarding claim 26 and 32, Minagawa discloses wherein the enforcing of the license enforcement policies includes the computer application enforcing a concurrent or active usage license constraint where the computer application calls the licensing server to determine if it is licensed, and wherein the licensing server checks to determine if a number of active users exceeds a threshold (¶ 39-42), and, if the number of active users exceeds the threshold, the licensing server informs the computer application that all of the current active licenses are full and limits performance of features of the license by the computer application (¶ 37-42, 47).  
Regarding claim 26 and 33, Stickle teaches  wherein a background thread between the computer application and the licensing server continuously polls users and notifies the computer application when an active license is available and automatically upgrades the computer application to full performance (column 3, line 65-67, column 4, line 1-5, column 6, line 39-44, column 7, line 3-30).   
Claims 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa (US2017/0061105) (“Minagawa”), in view of  Stickle et al. (US 9,846,899) (“Stickle”) and further in view of  Ito (US 9,842,199) (“Ito”)
Regarding claim 8, Neither Minagawa nor Stickle teaches wherein the licensing file comprises a URL for the licensing server, such that the computer application always connects to the licensing server in order to determine whether the licensing enforcement policies of the licensing file should be initiated regardless of backend services.  Ito teaches wherein the licensing file comprises a URL for the licensing server, such that the computer application always connects to the licensing server in order to determine whether the licensing enforcement policies of the licensing file should be initiated regardless of backend services (column 6, line 4-12, column 7, line 37-55; claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Minagawa(¶ 4), which teaches “manages a plurality of licenses purchased by a user (i.e., the number of concurrently usable licenses) with use of a license server (hereinbelow, simply referred to as a server), and causes this server to lend out the licenses to the clients, thereby allowing these clients to temporarily use the application”,  Stickle (column 2, line 21-32) which teaches “Other parameters used for generating the ephemeral license keys can include an instance identification, the customer account number 114 and/or a time-to-live parameter. Generally, the time-to-live parameter is a time limit associated with each ephemeral license and is shorter in duration than that of the master license” and Ito (column 2, line 5-37) which teaches “license management server that manages licenses in this manner to be running continually when license confirmation is required, or in other words, when a user attempts to use the web application” in order to verify whether the license is valid (Ito; column 2, line 5-37).
Regarding claim 11, Ito teaches wherein the licensing file is encrypted or compressed (column 6, line 44-58, column 7, line 34-59).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Biddle et al. (US 20020107809) teaches the monitoring of expired licenses.
Rose (US 5708709) teaches trial licenses expiration and license renewal.
Kundapur et al. (US20140230068) teaches the management of licenses, and deactivating software components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685